Nebraska Supreme Court Online Library
www.nebraska.gov/apps-courts-epub/
11/15/2016 09:09 AM CST




                                                        - 370 -
                                Nebraska Court of A ppeals A dvance Sheets
                                     24 Nebraska A ppellate R eports
                                                TYLER F. v. SARA P.
                                               Cite as 24 Neb. Ct. App. 370




                              Tyler F., appellant, v. Sara P., appellee.
                         Geoffrey V., as next friend of J.F., a minor child,
                         appellee and cross-appellant, v. Sara P., appellee
                            and cross-appellee, and Tyler F., appellant
                                         and cross-appellee.
                                                   ___ N.W.2d ___

                                  Filed November 15, 2016.   Nos. A-16-104, A-16-105.

                1.	 Statutes: Appeal and Error. Statutory interpretation presents a ques-
                    tion of law, which an appellate court reviews independently of the lower
                    court’s determination.
                2.	 Paternity: Limitations of Actions. A civil proceeding to establish the
                    paternity of a child may be instituted by (1) the mother or alleged father
                    of such child, either during pregnancy or within 4 years after the child’s
                    birth, or (2) the guardian or next friend of such child or the State, either
                    during pregnancy or within 18 years after the child’s birth.
                3.	 Paternity: Guardians and Conservators: Words and Phrases. In the
                    context of a paternity action, a next friend is one who, in the absence of
                    a guardian, acts for the benefit of an infant or minor child.
                4.	 Actions: Parent and Child: Guardians and Conservators. Actions
                    brought by the next friend of the child are causes of action that seek to
                    establish the child’s rights rather than those of the parent.
                5.	 Guardians and Conservators. It is generally recognized that a next
                    friend must have a significant relationship with the real party in interest,
                    such that the next friend is an appropriate alter ego for the party who is
                    not able to litigate in his or her own right.
                6.	 Paternity: Guardians and Conservators. When a child is residing with
                    its natural guardian, there is no legal basis, reason, or cause for a next
                    friend to institute a paternity action on the child’s behalf.
                7.	 Actions: Pleadings: Parties. The character in which one is a party to
                    a suit, and the capacity in which a party sues, is determined from the
                    allegations of the pleadings and not from the caption alone.
                                  - 371 -
           Nebraska Court of A ppeals A dvance Sheets
                24 Nebraska A ppellate R eports
                           TYLER F. v. SARA P.
                          Cite as 24 Neb. Ct. App. 370

 8.	 Courts: Actions: Parties: Complaints: Pleadings: Records. If the
     capacity in which a party sues is doubtful, a court may examine the
     complaint, the pleadings as a whole, and even the entire record.
 9.	 Appeal and Error. An appellate court is not obligated to engage in an
     analysis that is not necessary to adjudicate the case and controversy
     before it.

  Appeals from the District Court for Lancaster County: Steven
D. Burns, Judge. Reversed and remanded with directions.

  Andrea Finegan McChesney, of McChesney & Farrell Law,
and Joshua M. Livingston, Senior Certified Law Student, for
appellant.

  Joel Bacon and Tara L. Gardner, of Keating, O’Gara, Nedved
& Peter, P.C., L.L.O., for appellee Geoffrey V.

   Inbody, R iedmann, and Bishop, Judges.

   R iedmann, Judge.
                        INTRODUCTION
   This case presents consolidated appeals from two paternity
actions involving the same minor child, J.F., and his mother,
Sara P. Tyler F. is the legal father of J.F., and Geoffrey V. is
the biological father. Sara was not married to either father.
The district court consolidated the cases for trial, and after
finding that Geoffrey had standing to raise claims as “next
friend” of J.F., the court determined the issues of custody, par-
enting time, and child support by considering the interests of
Tyler, Geoffrey, and Sara. Tyler appeals the court’s order, and
Geoffrey cross-appeals. We reverse the judgment and remand
the cause as explained below.

                      BACKGROUND
   Sara gave birth to J.F. in August 2008. She continu-
ally represented to Tyler that he was the father of J.F., and
Tyler signed an acknowledgment of paternity at the hospital
when J.F. was born and is listed as the father on the birth
                              - 372 -
         Nebraska Court of A ppeals A dvance Sheets
              24 Nebraska A ppellate R eports
                       TYLER F. v. SARA P.
                      Cite as 24 Neb. Ct. App. 370

certificate. Sara and Tyler shared parenting of J.F., despite
not maintaining a romantic relationship, even through Sara’s
move to Oklahoma in September 2013. In late summer 2014,
Sara indicated to Tyler that she wanted J.F. to stay with her
and attend kindergarten in Oklahoma. As a result, on August
8, Tyler filed a complaint to establish his paternity of J.F.,
custody, and parenting time. In Sara’s answer, she claimed
for the first time that Tyler was not J.F.’s biological father.
Subsequent genetic testing proved that Geoffrey, not Tyler,
was the biological father.
    On December 23, 2014, Geoffrey filed a motion to intervene
in Tyler’s paternity case. The court denied the motion, finding
that the 4-year statute of limitations provided in Neb. Rev.
Stat. § 43-1411(1) (Reissue 2008) prohibited Geoffrey’s action
and that he had not established he had standing to intervene.
The following day, Geoffrey commenced a separate action,
filing the complaint as “next friend” of J.F. to establish his
paternity, custody, and visitation of J.F.
    After consolidating Tyler’s case and Geoffrey’s case and
holding a trial, the district court entered an order on January
6, 2016. Pertinent to this appeal, the court determined that
Geoffrey had standing to act in the capacity of next friend of
J.F., that Tyler is the father of J.F. by reason of the acknowl-
edgment of paternity, and that Geoffrey is the father of J.F. by
reason of biological testing. The court therefore considered
the rights and interests of Tyler, Geoffrey, and Sara in mak-
ing custody, parenting time, and child support determinations.
Ultimately, the court awarded legal and physical custody of
J.F. to Tyler, subject to visitation with Sara and Geoffrey,
until December 31, 2016, at which time all three parties were
awarded joint legal and physical custody. The court also cal-
culated child support by considering the incomes of Tyler,
Geoffrey, and Sara and ordered Geoffrey and Sara to pay child
support until December 31, 2016, when all support obliga-
tions were to cease. Tyler timely appeals to this court, and
Geoffrey cross-appeals.
                              - 373 -
         Nebraska Court of A ppeals A dvance Sheets
              24 Nebraska A ppellate R eports
                       TYLER F. v. SARA P.
                      Cite as 24 Neb. Ct. App. 370

                  ASSIGNMENTS OF ERROR
   On appeal, Tyler assigns, restated, that the district court
erred in finding that Geoffrey had standing to bring his claim
as next friend of J.F. and in deviating from the child support
guidelines in setting child support.
   On cross-appeal, Geoffrey assigns that the court erred in
concluding he had not raised a claim in his individual capac-
ity and, to the extent the court concluded that Tyler’s paternity
acknowledgment had to be set aside before determining that
Geoffrey had paternity, that it erred in evaluating the material
mistake of fact question from Sara’s perspective.
                  STANDARD OF REVIEW
  [1] Statutory interpretation presents a question of law, which
an appellate court reviews independently of the lower court’s
determination. Bryan M. v. Anne B., 292 Neb. 725, 874 N.W.2d
824 (2016).
                            ANALYSIS
   Tyler argues that the district court erred in finding that
Geoffrey had standing to bring his claim as next friend of J.F.
under § 43-1411. We agree and therefore reverse the district
court’s order and remand the cause for further proceedings as
explained in detail below.
   [2] In relevant part, § 43-1411 provides that a civil proceed-
ing to establish the paternity of a child may be instituted by
(1) the mother or alleged father of such child, either during
pregnancy or within 4 years after the child’s birth, or (2) the
guardian or next friend of such child or the State, either dur-
ing pregnancy or within 18 years after the child’s birth. Thus,
a parent’s right to initiate paternity actions under § 43-1411
is barred after 4 years, but actions brought by a guardian or
next friend on behalf of children born out of wedlock may be
brought within 18 years after the child’s birth.
   [3-5] In the context of a paternity action, a next friend is
one who, in the absence of a guardian, acts for the benefit of
an infant or minor child. Bryan M. v. Anne B., supra. Actions
                               - 374 -
          Nebraska Court of A ppeals A dvance Sheets
               24 Nebraska A ppellate R eports
                        TYLER F. v. SARA P.
                       Cite as 24 Neb. Ct. App. 370

brought by the next friend of the child are causes of action that
seek to establish the child’s rights rather than those of the par-
ent. Id. It is generally recognized that a next friend must have a
significant relationship with the real party in interest, such that
the next friend is an appropriate alter ego for the party who is
not able to litigate in his or her own right. Id.
   During the pendency of this appeal, the Nebraska Supreme
Court released its opinion in Bryan M. v. Anne B., supra. In
that case, the Supreme Court affirmed the trial court’s deter-
mination that a biological father was barred from bringing a
paternity action as his child’s next friend under § 43-1411(2)
when the father failed to show that the child was without
a guardian because the child was living with his biological
mother. The same is true in the present case. Geoffrey lacks
standing to raise any claims on J.F.’s behalf because J.F. is in
the custody of his biological mother and legal father and thus
is not without a guardian.
   Geoffrey argues that Bryan M. v. Anne B., supra, bars a
biological father from proceeding as a child’s next friend only
if the sole basis for the father’s claim is an attempt to create
an emotional bond between himself and the child. He main-
tains that Bryan M. left the door open for biological fathers to
pursue a next friend claim when the purpose of the paternity
action is not only to establish an “emotional link” on behalf of
the child, but also to create a “legally binding [support] obliga-
tion” for the child. Brief for appellee Geoffrey at 14.
   [6] The Nebraska Supreme Court has unequivocally stated
on two occasions that when a child is residing with its natural
guardian, there is no legal basis, reason, or cause for a next
friend to institute a paternity action on the child’s behalf. See,
Bryan M. v. Anne B., 292 Neb. 725, 874 N.W.2d 824 (2016);
Zoucha v. Henn, 258 Neb. 611, 604 N.W.2d 828 (2000). In
Bryan M., as here, the child was residing with his biological
mother and legal father, who were providing financial sup-
port for the child. As such, because the child is not without a
guardian, the biological father may not bring a paternity action
                              - 375 -
         Nebraska Court of A ppeals A dvance Sheets
              24 Nebraska A ppellate R eports
                       TYLER F. v. SARA P.
                      Cite as 24 Neb. Ct. App. 370

as a next friend. Whether Bryan M. leaves the door open for
a next friend claim in a different context is a question we
leave for another day, because J.F. is not without a guardian,
and thus, Bryan M. controls the disposition of Geoffrey’s next
friend claims.
   We therefore conclude that the district court erred in finding
that Geoffrey had standing to proceed as J.F.’s next friend. We
therefore next consider Geoffrey’s argument on cross-appeal
in which he asserts he also brought his paternity action in his
individual capacity.
   On cross-appeal, Geoffrey claims the court erroneously deter-
mined that he had not raised a claim in his individual capacity.
He argues that the court recognized his individual claim in its
“ultimate judgment” by “specifically invok[ing] Geoffrey’s
personal parental rights.” Brief for appellee Geoffrey on cross-
appeal at 26. We agree that the trial court’s order addresses
the paternity complaint as having been filed as next friend of
J.F.; however, the trial court did not address whether it was
also filed by Geoffrey in his individual capacity. We therefore
reverse, and remand for this determination.
   [7,8] The character in which one is a party to a suit, and
the capacity in which a party sues, is determined from the
allegations of the pleadings and not from the caption alone.
Steinhausen v. HomeServices of Neb., 289 Neb. 927, 857
N.W.2d 816 (2015). If the capacity in which a party sues is
doubtful, a court may examine the complaint, the pleadings
as a whole, and even the entire record. Id. Thus, although
Geoffrey’s caption in the paternity action indicates he is filing
the complaint as J.F.’s next friend, consideration is to be given
to the entire record, including the allegations of the complaint
which merely seek establishment of paternity under § 43-1411
without specifying either subsection (1) or (2).
   If the court determines Geoffrey was seeking paternity in
his own behalf, then the district court is ordered to determine,
based upon the evidence in the record, whether Geoffrey is
barred by the statute of limitations from establishing paternity
                               - 376 -
          Nebraska Court of A ppeals A dvance Sheets
               24 Nebraska A ppellate R eports
                        TYLER F. v. SARA P.
                       Cite as 24 Neb. Ct. App. 370

as the court decided in its January 12, 2015, order denying
intervention; whether Tyler waived the statute of limitations
defense as the court decided in its January 6, 2016, order; or
whether the statute of limitations is tolled.
   [9] Based on our disposition of the above assignments of
error, we need not address the remaining errors raised on
appeal or cross-appeal. An appellate court is not obligated to
engage in an analysis that is not necessary to adjudicate the
case and controversy before it. Doty v. West Gate Bank, 292
Neb. 787, 874 N.W.2d 839 (2016).
                         CONCLUSION
   We conclude that the district court erred in finding that
Geoffrey had standing to raise claims as next friend of J.F. We
reverse the order and remand the cause for consideration of
the issue of whether Geoffrey’s complaint was filed in his own
behalf. If the court determines it was so filed, it is to consider
the effect, if any, of the statute of limitations which may, in
turn, require reconsideration of the issues of custody, parenting
time, and child support.
                     R eversed and remanded with directions.